REQUESTED BY: Senator Don Wesely Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Wesely:
By letter dated January 29, 1981, you requested that we respond to a question you raised concerning the constitutionality of a change in the legislative rules which has been proposed. Essentially, the proposed rule change would provide that at the time of adjournment of regular sessions of the Legislature held in odd-numbered years, all bills not otherwise disposed of shall be indefinitely postponed whether or not a motion to that effect has been adopted.
You express concern that such a rule might violate Article III, section 10, of the State Constitution which provides in pertinent part: `Bills and resolutions under consideration by the Legislature upon adjournment of a regular session held in an odd-numbered year may be considered at the next regular session, as if there had been no such adjournment.' Viewed in light of the language contained in Article III, section 10, the proposed rule does not appear to conflict therewith in our opinion. We note that in your January 29 letter you state that Article III, section 10, provides that any such bills or resolutions shall be considered as if there had been no adjournment, when in fact the language of that constitutional provision provides that such bills and resolutions may be so considered. It strikes us that that error may have resulted in your concern.
Yours truly, PAUL L. DOUGLAS Attorney General Shanler D. Cronk Assistant Attorney General